Title: Notes re Orleans Territory Bill, 31 January 1807
From: Jefferson, Thomas
To: 


                        
                            
                                31 Jan. 1807
                            
                        
                        A Bill for the settlement of a part of the territory of Orleans
                        Be it enacted Etc that one quarter section, containing 160. acres of land, to be located on any of
                            the public lands of the US. not otherwise reserved, in that part of the Western district of the territory of Orleans which
                            lies South of the Red river and East of a meridian passing through Natchitoches shall be granted to every person being a
                            free, able bodied, white, male citizen of some one of the States of the Union, of the age of 18 years, and
                            under that of [35] years, and accepted as such by an officer to be appointed for that purpose, who shall undertake to remove
                            to the said territory in person, shall present himself at the office of the Register of the land office for the district
                            abovementioned within 12. months after the passing of this act, and who shall actually, and immediately after location, settle on
                            such quarter section, & continue to reside thereon for the space of 7. years then next ensuing, if so long he shall
                            live, on the condition of forfieture if he shall fail so to do.
                        Every person so removing to the territory aforesaid shall be permitted to locate any quarter section not otherwise
                            reserved, claimed or located, within the above described bounds: which location shall be made by each in the order in
                            which he shall have personally presented himself for that purpose at the office of the Register of the land office for the
                            district abovementioned; on his arrival in the said territory; of which an entry shall be made & a certificate given to
                            the party, specifying the particular number which his entry bears in the numerical order from the first to the last of
                            those presented: Provided that if two or more persons shall present themselves at the same time for that purpose at the
                            office of the Register, he shall immediately decide by lot the numerical order of the entries of such persons. And the
                            time & manner of making the actual locations according to the numerical order of the entries shall be fixed as soon as
                            a sufficient quantity of the lands shall have been surveyed, by public proclamation, to be issued by the President of the
                            US. who is hereby likewise authorised to except from the lands otherwise claimed or already reserved by law, such islands
                            or other tracts as  in his opinion, ought to be reserved & excepted.
                        Provided always that the whole quantity of lands to be so granted shall not exceed [5. millions] of acres.
                    